08-01420-scc     Doc 15123      Filed 07/13/20 Entered 07/13/20 19:50:12       Main Document
                                            Pg 1 of 2

 HUGHES HUBBARD & REED LLP
 One Battery Park Plaza
 New York, New York 10004
 Telephone: (212) 837-6000
 Facsimile: (212) 422-4726

 Attorneys for James W. Giddens,
 Trustee for the SIPA Liquidation of Lehman Brothers Inc.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 In re


              LEHMAN BROTHERS INC.,                         Case No. 08-01420 (SCC) SIPA


                                              Debtor.

                     FIFTY-SIXTH NOTICE OF ESTABLISHMENT OF
                         OMNIBUS HEARING DATES PURSUANT
                TO AMENDED CASE MANAGEMENT ORDER IMPLEMENTING
                 CERTAIN NOTICE AND CASE MANAGEMENT PROCEDURES

                PLEASE TAKE NOTICE that, pursuant to the order, dated July 13, 2010 (the

 “Amended Case Management Order”) [ECF No. 3466], implementing certain notice and case

 management procedures, the Bankruptcy Court for the Southern District of New York (the

 “Bankruptcy Court”) has scheduled the following omnibus hearing date in the above-captioned

 proceeding:

                August 18, 2020 at 10:30 a.m. (Prevailing Eastern Time)

                PLEASE TAKE FURTHER NOTICE that except as otherwise ordered by the

 Bankruptcy Court, the Amended Case Management Order governs the scheduling of all matters

 to be heard on the foregoing hearing date.

                PLEASE TAKE NOTICE that the omnibus hearing will be a telephonic hearing

 before the Honorable Shelley C. Chapman, United States Bankruptcy Judge, through

 CourtSolutions (www.court-solutions.com) in lieu of a hearing at the Bankruptcy Court.


 97409132_1
08-01420-scc       Doc 15123   Filed 07/13/20 Entered 07/13/20 19:50:12     Main Document
                                           Pg 2 of 2
                                                                                         2
 Dated:       New York, New York
              July 13, 2020
                                                HUGHES HUBBARD & REED LLP

                                                By: /s/ Jeffrey S. Margolin
                                                      Christopher K. Kiplok
                                                      Jeffrey S. Margolin
                                                    One Battery Park Plaza
                                                    New York, New York 10004
                                                    Telephone: (212) 837-6000
                                                    Facsimile: (212) 422-4722

                                                Attorneys for James W. Giddens, Trustee for
                                                the SIPA Liquidation of Lehman Brothers
                                                Inc.




 97409132_1
